DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-5, 9, 16, 23, and 26 are cancelled.
Claims 6, 13, and 19 are amended.
Claims 8 and 20 are withdrawn from further consideration.
Claims 27-30 are new.
Claims 6-8, 10-15, 17-22, 24-25, and 27-30 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 10-15, 17-19, 21-22, 24-25, and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 6 recites “wherein the electron donor copolymer material comprises a repeating sequence of an - [acceptor-donor-acceptor]n - moiety repeat unit” in lines 5-6, which is not supported by the specification or previously presented claims.  Applicant’s specification discloses “the polymer chain of repeat units can be expressed as a molecule chain defined by -[repeat unit]n- where n is greater than or equal to two. In particular with embodiments presented herein, theATTORNEY DOCKET: 226.001US01 / NREL 15-48 3 polymer comprises a molecule chain defined by -[Acceptor-Donor-Acceptor]n- where n is greater than or equal to two” [0050], and “For the acceptor-donor-acceptor repeat unit copolymer illustrated by Figure 2A, extrapolation predicts that that 90% of the total gap shift (going from n=1 to infinity) may be complete by n~6, and 99% of the total gap shift may be complete by n~21”.  “- [acceptor-donor-acceptor]n -” represents the “electron donor copolymer material” itself, not “repeat unit”.  Therefore, Applicant’s specification including all Figures does not support the recitation.  All claims which depend on clam 6 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 13 recites “wherein the electron donor copolymer material includes an acceptor-donor-acceptor repeat unit of - [acceptor-donor-acceptor]n-” in lines 9-10, which is not supported by the specification or previously presented claims.  Applicant’s specification discloses “the polymer chain of repeat units can be expressed as a molecule chain defined by -[repeat unit]n- where n is greater than or equal to two. In particular with embodiments presented herein, theATTORNEY DOCKET: 226.001US01 / NREL 15-48 3 polymer comprises a molecule chain defined by -[Acceptor-Donor-Acceptor]n- where n is greater than or equal to two” [0050], and “For the acceptor-donor-acceptor repeat unit copolymer illustrated by Figure 2A, extrapolation predicts that that 90% of the total gap shift (going from n=1 to infinity) may be complete by n~6, and 99% of the total gap shift may be complete by n~21”.  “- [acceptor-donor-acceptor]n -” represents the “electron donor copolymer material” itself, not “repeat unit”.  Therefore, Applicant’s specification including all Figures does not support the recitation.  All claims which depend on clam 6 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 19 recites “synthesizing an electron donor copolymer including an acceptor-donor-acceptor repeat unit of - [acceptor-donor-acceptor]n-” in lines 3-4, which is not supported by the specification or previously presented claims.  Applicant’s specification discloses “the polymer chain of repeat units can be expressed as a molecule chain defined by -[repeat unit]n- where n is greater than or equal to two. In particular with embodiments presented herein, theATTORNEY DOCKET: 226.001US01 / NREL 15-48 3 polymer comprises a molecule chain defined by -[Acceptor-Donor-Acceptor]n- where n is greater than or equal to two” [0050], and “For the acceptor-donor-acceptor repeat unit copolymer illustrated by Figure 2A, extrapolation predicts that that 90% of the total gap shift (going from n=1 to infinity) may be complete by n~6, and 99% of the total gap shift may be complete by n~21”.  “- [acceptor-donor-acceptor]n -” represents the “electron donor copolymer material” itself, not “repeat unit”.  Therefore, Applicant’s specification including all Figures does not support the recitation.  All claims which depend on clam 6 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 19 recites “forming a hole collection layer in the organic semiconductor material” in line 7, which is not supported by the specification or previously presented claims.  Applicant’s specification discloses “an organic semiconductor layer comprising a combination of an electron acceptor material with an electron donor copolymer material” [0050], and Fig. 6 shows that the combination of an electron acceptor material with an electron donor copolymer material 616 is a separate layer from the first collection layer 614 and the second collection layer 618.  Therefore, Applicant’s specification including all Figures does not support the recitation “forming a hole collection layer in the organic semiconductor material”.  All claims which depend on clam 19 are rejected by virtue of dependency.  Appropriate correction is required.

Claims 6-8, 10-12, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites “the acceptor-donor-acceptor moiety repeat unit” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the -[acceptor-donor-acceptor]n- moiety repeat unit”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 10 recites “the acceptor-donor-acceptor moiety repeat unit” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the -[acceptor-donor-acceptor]n- moiety repeat unit”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7, 10-14, 17-18, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over YOON (Systematic optimization of low bandgap polymer/[6,6]-phenyl C70butyric acid methyl ester blend photodiode via structural engineering) in view of CHANG (Cyclopentadithiophene – benzothiadiazole copolymers with permutations of repeating unit length and ratios; synthesis, optical and electrochemical properties and photovoltaic characteristics) and XIAO (Effect of molecular weight on the properties and organic solar cell device performance of a donor–acceptor conjugated polymer).
	Regarding claim 6, YOON teaches an organic photovoltaic device (bulk heterojunction organic photodiode (BHJ OPD), see Abstract, Fig. 1), the device comprising: 
an organic semiconductor layer (PBDTT-DPP/PC70BM BHJ film) comprising a combination (PBDTT-DPP/PC70BM BHJ film, see Abstract, Experimental, P19) with an electron donor copolymer material (PBDTT-DPP); and
a hole collection layer (PEDOT:PSS), comprising a doped conjugated polymer (see the PEDOT:PSS);
wherein the electron donor copolymer material comprises a repeating sequence of an acceptor-donor-acceptor moiety repeat unit (see the repeating sequence of the DPP-BDTT-DPP moiety repeat unit in the PBDTT-DPP; Since PBDTT-DPP is can be expressed as …-BDTT-DPP-BDTT-DPP-BDTT-DPP-BDTT-DPP-BDTT-DPP-BDTT-DPP-…, “DPP-BDTT-DPP” is the acceptor-donor-acceptor moiety repeat unit, wherein BDTT is a donor and DPP is an acceptor) (see the Introduction, Experimental, Fig. 1).
	Regarding the claimed “wherein the electron donor copolymer material comprises neighboring instances of the -[acceptor-donor-acceptor]n- moiety repeat unit linked together by adjacent acceptor moieties, and n is in a range of 6-21”, YOON does not explicitly disclose the claimed feature.  However, CHANG discloses conjugated copolymers for organic photovoltaic cell, wherein variation of the ratios and length of donor and acceptor units affect OPV performance and better performance is achievable by careful consideration of the donor-to-acceptor ratio, wherein the donor-to-acceptor ratio can be 1:2 (see Abstract and Fig. 1).  Without showing unexpected results, the claimed “wherein the electron donor copolymer material comprises neighboring instances of the acceptor-donor-acceptor moiety repeat unit linked together by adjacent acceptor moieties” cannot be considered critical.  One of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the donor (BDTT)-to-acceptor(DPP) ratio so as to be 1:2 in YOON in order to have better OPV performance as taught by CHANG (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Therefore, in the above discussion, the electron donor copolymer material is -[(BDTT)1-(DPP)2]-, which can be expressed as …-BDTT-DPP-DPP-BDTT-DPP-DPP-BDTT-DPP-DPP-BDTT-DPP-DPP- …., which includes “-[DPP-BDTT-DPP]n-, wherein “-[DPP-BDTT-DPP]n-” is the acceptor-donor-acceptor moiety repeat unit and the neighboring instances of -[DPP-BDTT-DPP]n-- moiety repeat unit are linked together by adjacent DPP moieties.
	Further regarding the claimed “n is in a range of 6-21”, YOON does not explicitly disclose the claimed feature.  However, XIAO discloses effect of molecular weight on the properties and organic solar cell device performance of a donor–acceptor conjugated polymer, wherein the influence of the molecular weight on the properties of the donor–acceptor conjugated polymers is a very important consideration when comparing materials; our results made possible the comparison of conjugated polymer properties in a large range of molecular weights; a maximum conjugation length was achieved at a certain molecular weight; The BHJ solar cell efficiency increased drastically in the low molecular weight range while in high molecular weight range, the enhancement was less significant; All in all, the results indicated that there is a finite limit to the benefit of increasing polymer molecular weight on the charge transport properties of the material and BHJ solar cell performance (see [Conclusions]), wherein  Fig. 3 and Table 3 shows that the conjugated polymer with low molecular weight or high molecular weight shows low power conversion efficiency, but the conjugated polymer with a specific middle molecular weight shows a maximum power conversion efficiency (see Fig. 3 and Table 3).  As the efficiency of the photodiode is variable that can be modified by adjusting said number of n in the -[DPP-BDTT-DPP]n-, the precise number of n would have been considered a result effective variable by one having ordinary skill in the art.  As such, without showing unexpected results, the claimed number of n cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the number of n in the -[DPP-BDTT-DPP]n- in the apparatus of modified YOON to obtain the maximum power conversion efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 6.
	Modified YOON teaches the organic semiconductor layer comprises a blend of the electron acceptor material with the electron donor copolymer material forming a bulk heterojunction (see PBDTT-DPP-DPP/PC70BM BHJ film).
	
	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 6.
	Modified YOON teaches the donor moiety of the acceptor-donor- acceptor moiety repeat unit comprises: ethylenedioxythiophene (EDOT); an EDOT derivative; propylenedioxythiophene (ProDOT); a ProDOT derivative; benzodithiophene (BDT); a BDT derivative; dithieneopyrrole (DTP); a DTP derivative; dithieneosilole (DTS); a DTS derivative; cyclopentadithiophene (CPDT); a CPDT derivative; carbazole; a carbazole derivative; benzotrithiophene; a benzotrithiophene derivative; naphtodithiophene; a naphtodithiophene derivative; fluorene; or a fluorene derivative (see BDTT).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 6.
	Modified YOON teaches the electron acceptor material comprises: fullerene; a fullerene derivative; a polymer; and a small molecule material (see PC70BM).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 6.
	Modified YOON teaches
a first contact layer (ITO, see Fig. 1); 
a second contact layer (Al/Ag, see Fig. 1); 
an electron collection layer (TiOx, see Fig. 1); and
an absorber layer that comprises the bulk heterojunction layer (see the PBDTT-DPP-DPP/PC70BM BHJ film), the absorber layer positioned between the hole collection layer and the electron collection layer (see Fig. 1).

	Regarding claim 13, YOON teaches an organic photovoltaic device (bulk heterojunction organic photodiode (BHJ OPD), see Abstract, Fig. 1), the device comprising: 
a first contact layer (ITO); 
a second contact layer (Al/Ag); 
a hole collection layer (PEDOT:PSS) adjacent to the first contact layer (see Fig. 1), the hole collection layer comprising a doped conjugated polymer (see the PEDOT:PSS); 
an electron collection layer (TiOx) adjacent to the second contact layer (see Fig. 1); and
an absorber layer (PBDTT-DPP/PC70BM BHJ film) positioned between the hole collection layer and the electron collection layer (see Fig. 1), the absorber layer comprising an electron acceptor material (PC70BM) and an electron donor polymer material (PBDTT-DPP), wherein the electron donor polymer material includes an acceptor-donor-acceptor repeat unit (see the DPP-BDTT-DPP repeat unit in the PBDTT-DPP; Since PBDTT-DPP is can be expressed as …-BDTT-DPP-BDTT-DPP-BDTT-DPP-BDTT-DPP-BDTT-DPP-BDTT-DPP-…, “DPP-BDTT-DPP” is the acceptor-donor-acceptor repeat unit, wherein BDTT is a donor and DPP is an acceptor) (see the Introduction, Experimental, Fig. 1).
	Regarding the claimed “wherein the electron donor polymer material comprises neighboring instances of the acceptor-donor-acceptor repeat unit linked together by adjacent acceptor moieties”, and “-[DPP-BDTT-DPP]n-”, YOON does not explicitly disclose the claimed feature.  However, CHANG discloses conjugated copolymers for organic photovoltaic cell, wherein variation of the ratios and length of donor and acceptor units affect OPV performance and better performance is achievable by careful consideration of the donor-to-acceptor ratio, wherein the donor-to-acceptor ratio can be 1:2 (see Abstract and Fig. 1).  Without showing unexpected results, the claimed “wherein the electron donor polymer material comprises neighboring instances of the acceptor-donor-acceptor repeat unit linked together by adjacent acceptor moieties” cannot be considered critical.  One of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the donor (BDTT)-to-acceptor(DPP) ratio so as to be 1:2 in YOON in order to have better OPV performance as taught by CHANG (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Therefore, in the above discussion, the electron donor polymer material is -[(BDTT)1-(DPP)2]-, which can be expressed as …-BDTT-DPP-DPP-BDTT-DPP-DPP-BDTT-DPP-DPP-BDTT-DPP-DPP- …., which includes -[DPP-BDTT-DPP]n-, wherein “DPP-BDTT-DPP” is the acceptor-donor-acceptor repeat unit and the neighboring instances of DPP-BDTT-DPP moiety repeat unit are linked together by adjacent DPP moieties.
	Further regarding the claimed “n is in a range of 6-21”, YOON does not explicitly disclose the claimed feature.  However, XIAO discloses effect of molecular weight on the properties and organic solar cell device performance of a donor–acceptor conjugated polymer, wherein the influence of the molecular weight on the properties of the donor–acceptor conjugated polymers is a very important consideration when comparing materials; our results made possible the comparison of conjugated polymer properties in a large range of molecular weights; a maximum conjugation length was achieved at a certain molecular weight; The BHJ solar cell efficiency increased drastically in the low molecular weight range while in high molecular weight range, the enhancement was less significant; All in all, the results indicated that there is a finite limit to the benefit of increasing polymer molecular weight on the charge transport properties of the material and BHJ solar cell performance (see [Conclusions]), wherein  Fig. 3 and Table 3 shows that the conjugated polymer with low molecular weight or high molecular weight shows low power conversion efficiency, but the conjugated polymer with a specific middle molecular weight shows a maximum power conversion efficiency (see Fig. 3 and Table 3).  As the efficiency of the photodiode is variable that can be modified by adjusting said number of n in the -[DPP-BDTT-DPP]n-, the precise number of n would have been considered a result effective variable by one having ordinary skill in the art.  As such, without showing unexpected results, the claimed number of n cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the number of n in the -[DPP-BDTT-DPP]n- in the apparatus of modified YOON to obtain the maximum power conversion efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 13.
	Modified YOON teaches at least one of the first contact layer or the second contact layer comprises a transparent contact layer (see ITO in Fig. 1).
	
	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 13.
	Modified YOON teaches a donor moiety of the acceptor-donor- acceptor repeat unit comprises: ethylenedioxythiophene (EDOT); an EDOT derivative; propylenedioxythiophene (ProDOT); a ProDOT derivative; benzodithiophene (BDT); a BDT derivative; dithieneopyrrole (DTP); a DTP derivative; dithieneosilole (DTS); a DTS derivative; cyclopentadithiophene (CPDT); a CPDT derivative; carbazole; a carbazole derivative; benzotrithiophene; a benzotrithiophene derivative; naphtodithiophene; a naphtodithiophene derivative; fluorene; or a fluorene derivative (see BDTT).
	
	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 13.
	Modified YOON teaches the electron acceptor material comprises: fullerene; a fullerene derivative; a polymer; and a small molecule material (see PC70BM).

	Regarding claim 27, Applicant is directed above for a full discussion as applied to claim 6.
	Modified YOON teaches the doped conjugated polymer comprises poly(3,4-ethylenedioxythiophene):poly(styrenesulfonate) (see the PEDOT:PSS).

	Regarding claim 28, Applicant is directed above for a full discussion as applied to claim 6.
	Modified YOON teaches the adjacent acceptor moieties each comprise a diketo-pyrrolo-pyrrole (DPP) monomer (see the rejection of claim 6).

	Regarding claim 29, Applicant is directed above for a full discussion as applied to claim 13.
	Modified YOON teaches the adjacent acceptor moieties each comprise a diketo-pyrrolo-pyrrole (DPP) monomer (see the rejection of claim 13).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over YOON (Systematic optimization of low bandgap polymer/[6,6]-phenyl C70butyric acid methyl ester blend photodiode via structural engineering) in view of CHANG (Cyclopentadithiophene – benzothiadiazole copolymers with permutations of repeating unit length and ratios; synthesis, optical and electrochemical properties and photovoltaic characteristics) and XIAO (Effect of molecular weight on the properties and organic solar cell device performance of a donor–acceptor conjugated polymer) as applied to claim 13 above, further in view of SCHUMANN (US 20160056397 A1).
	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 13.
	Regarding the claimed “wherein both the first contact layer and the second contact layer comprises a transparent conducting layer; and wherein the absorber layer is at least semi-transparent to light having a wavelength in the visible light spectrum”, YOON teaches the first contact layer comprises a transparent conducting layer (see ITO, see Fig. 1) and the absorber layer is at least semi-transparent to light having a wavelength in the visible light spectrum (The PBDTT-DPP/PC70BM BHJ film is considered to be at least semi-transparent to light having a wavelength in the visible light spectrum, see Fig. 1c), and discloses the second contact layer comprises Al/Ag (see Fig. 1), but does not explicitly disclose the claimed “the second contact layer comprises a transparent conducting layer”.
	However, SCHUMANN discloses an organic photovoltaic cell, wherein FIG. 2 shows a diagram of the layer sequence through a first particularly preferred organic photovoltaic cell, comprising a transparent cathode layer 8 of e.g. an aluminium or silver grid and the cathode layer 8 is followed by an electron transport layer 7, such as e.g. a titanium oxide [0214].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Al/Ag electrode so as to be a transparent grid shape in modified YOON as taught by SCHUMANN, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Claims 19, 21-22, 24-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over DOU (A Selenium-Substituted Low-Bandgap Polymer with Versatile Photovoltaic Applications) in view of CHANG (Cyclopentadithiophene – benzothiadiazole copolymers with permutations of repeating unit length and ratios; synthesis, optical and electrochemical properties and photovoltaic characteristics) and XIAO (Effect of molecular weight on the properties and organic solar cell device performance of a donor–acceptor conjugated polymer).
	Regarding claim 19, DOU teaches a method for fabricating an organic semiconductor material (see the method for fabricating PBDTT-DPP and BHJ solar cell, see P826-827, Experimental Section and Fig. 1), the method comprising 
synthesizing an electron donor copolymer (The polymer PBDTT-DPP was obtained via Stille-coupling polymerization in P826) including an acceptor-donor-acceptor repeat unit (see DPP-BDTT-DPP repeat unit in the PBDTT-DPP; Since PBDTT-DPP is can be expressed as …-BDTT-DPP-BDTT-DPP-BDTT-DPP-BDTT-DPP-BDTT-DPP-BDTT-DPP-…, “DPP-BDTT-DPP” is the acceptor-donor-acceptor repeat unit, wherein BDTT is a donor and DPP is an acceptor) (see P826-827, Experimental Section and Fig. 1);  
combining the electron donor copolymer with an electron acceptor (see polymer (PBDTT-DPP; electron donor copolymer):PC71BM (electron acceptor) blend BHJ film) ) (see P826-827, Experimental Section and Fig. 1); and
forming a hole collection layer (PEDOT:PSS) in the organic semiconductor material, the hole collection layer comprising a doped conjugated polymer (see PEDOT:PSS) (see P827, Experimental Section; It appears Applicant contemplates “a hole collection layer (PEDOT:PSS) on the organic semiconductor material” in Figs. 5-6 in the Applicant’s specification as “a hole collection layer (PEDOT:PSS) in the organic semiconductor material”).
	Regarding the claimed “wherein the electron donor copolymer material comprises neighboring instances of the acceptor-donor-acceptor repeat unit linked together by adjacent acceptor moieties” , and “-[DPP-BDTT-DPP]n-”, DOU does not explicitly disclose the claimed feature.  However, CHANG discloses conjugated copolymers for organic photovoltaic cell, wherein variation of the ratios and length of donor and acceptor units affect OPV performance and better performance is achievable by careful consideration of the donor-to-acceptor ratio, wherein the donor-to-acceptor ratio can be 1:2 (see Abstract and Fig. 1).  Without showing unexpected results, the claimed “wherein the electron donor polymer material comprises neighboring instances of the acceptor-donor-acceptor repeat unit linked together by adjacent acceptor moieties” cannot be considered critical.  One of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the donor (BDTT)-to-acceptor(DPP) ratio so as to be 1:2 in DOU in order to have better OPV performance as taught by CHANG (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Therefore, in the above discussion, the electron donor polymer material is -[(BDTT)1-(DPP)2]-, which can be expressed as …-BDTT-DPP-DPP-BDTT-DPP-DPP-BDTT-DPP-DPP-BDTT-DPP-DPP- …., which includes -[DPP-BDTT-DPP]n-, wherein “DPP-BDTT-DPP” is the acceptor-donor-acceptor repeat unit and the neighboring instances of DPP-BDTT-DPP moiety repeat unit are linked together by adjacent DPP moieties.
	Further regarding the claimed “n is in a range of 6-21”, DOU does not explicitly disclose the claimed feature.  However, XIAO discloses effect of molecular weight on the properties and organic solar cell device performance of a donor–acceptor conjugated polymer, wherein the influence of the molecular weight on the properties of the donor–acceptor conjugated polymers is a very important consideration when comparing materials; our results made possible the comparison of conjugated polymer properties in a large range of molecular weights; a maximum conjugation length was achieved at a certain molecular weight; The BHJ solar cell efficiency increased drastically in the low molecular weight range while in high molecular weight range, the enhancement was less significant; All in all, the results indicated that there is a finite limit to the benefit of increasing polymer molecular weight on the charge transport properties of the material and BHJ solar cell performance (see [Conclusions]), wherein Fig. 3 and Table 3 shows that the conjugated polymer with low molecular weight or high molecular weight shows low power conversion efficiency, but the conjugated polymer with a specific middle molecular weight shows a maximum power conversion efficiency (see Fig. 3 and Table 3).  As the efficiency of the photodiode is variable that can be modified by adjusting said number of n in the -[DPP-BDTT-DPP]n-, the precise number of n would have been considered a result effective variable by one having ordinary skill in the art.  As such, without showing unexpected results, the claimed number of n cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the number of n in the -[DPP-BDTT-DPP]n- in the apparatus of modified DOU to obtain the maximum power conversion efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	Regarding claim 21, Applicant is directed above for a full discussion as applied to claim 19.
	Modified DOU teaches blending the electron donor copolymer with an electron acceptor into a bulk heterojunction material (see PBDTT-DPP:PC71BM blend BHJ film) (see P826-827, Experimental Section and Fig. 1).

	Regarding claim 22, Applicant is directed above for a full discussion as applied to claim 21.
	Modified DOU teaches depositing the bulk heterojunction material on at least one transparent material layer (The PBDTT-DPP:PC71BM blend BHJ material is deposited on the ITO glass substrate) (see P826-827, Experimental Section and Fig. 1).
	
	Regarding claim 24, Applicant is directed above for a full discussion as applied to claim 19.
	Modified DOU teaches the donor moiety of the acceptor-donor-acceptor moiety repeat unit comprises: ethylenedioxythiophene (EDOT); an EDOT derivative; propylenedioxythiophene (ProDOT); a ProDOT derivative; benzodithiophene (BDT); a BDT derivative; dithieneopyrrole (DTP); a DTP derivative; dithieneosilole (DTS); a DTS derivative; cyclopentadithiophene (CPDT); a CPDT derivative; carbazole; a carbazole derivative; benzotrithiophene; a benzotrithiophene derivative; naphtodithiophene; a naphtodithiophene derivative; fluorene; or a fluorene derivative (see BDTT).

	Regarding claim 25, Applicant is directed above for a full discussion as applied to claim 19.
	Modified DOU teaches the electron acceptor material comprises: fullerene; a fullerene derivative; a polymer; and a small molecule material (see PC71BM).

	Regarding claim 30, Applicant is directed above for a full discussion as applied to claim 19.
	Modified YOON teaches the adjacent acceptor moieties each comprise a diketo-pyrrolo-pyrrole (DPP) monomer (see the rejection of claim 19).


Response to Arguments
	Applicant's arguments filed on 06/30/2022 have been fully considered, but they are not persuasive.
	Regarding claim 19 rejected under 35 USC § 112, Applicant’s argument regarding that “In the pending application, Applicant respectfully submits that an express illustration of the hole collection layer is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented, in view of the adequate description mentioned herein” in P7-P8, is not persuasive.
	Applicant’s specification discloses “an organic semiconductor layer comprising a combination of an electron acceptor material with an electron donor copolymer material” [0050], and Fig. 6 shows that the combination of an electron acceptor material with an electron donor copolymer material 616 is a separate layer from the first collection layer 614 and the second collection layer 618.  The formation of a hole collection layer in the organic semiconductor material results in that a hole collection layer is located in the organic semiconductor material.  Therefore, Applicant’s specification including all Figures does not support the recitation “forming a hole collection layer in the organic semiconductor material”.
	Regarding claims 6, 13, and 19 rejected under 35 USC § 103, Applicant’s argument regarding that the prior art does not teach or suggest the amended claims 6, 13, and 19 in P8-P12, is not persuasive.
	XIAO discloses effect of molecular weight on the properties and organic solar cell device performance of a donor–acceptor conjugated polymer, wherein BHJ solar cell efficiency increased drastically in the low molecular weight range, while in high molecular weight range, the enhancement was less significant, wherein Fig. 3 and Table 3 shows that the conjugated polymer with low molecular weight or high molecular weight shows low power conversion efficiency, but the conjugated polymer with a specific middle molecular weight shows a maximum power conversion efficiency (see Fig. 3 and Table 3).  Therefore, the precise number of n would have been considered a result effective variable.  As such, without showing unexpected results, the claimed number of n cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the number of n in the -[DPP-BDTT-DPP]n- in the apparatus of modified YOON to obtain the maximum power conversion efficiency.

Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726